DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al.,, (US Pat. Appln. Pub. 20140264839, hereinafter Tsai) in view of Zhao et al., (US Pat. Appln. Pub. 2007/0290376, hereinafter Zhao) and Chen et al., (US Pat. 10366953, hereinafter Chen).
 
Regarding claim 1, Tsai discloses a semiconductor package structure (SPS), comprising:
a semiconductor die (device 102 in Fig. 1; para 0013) having a first/top surface, a second surface opposite the first surface, and a third surface adjoined between the first surface and the second surface;
a redistribution layer structure (RDL-120, 122a, 122b in Fig. 1; para 0013) structure on the first surface of the die and electrically coupled to the semiconductor die;  
a passivation layer/PsL (see an insulating layer 124b in Fig. 1; para 0026)  covering the RDL structure
a protective insulating layer/PrIL (see a molding material 114 and a die attach film/DAF material 110 in Fig. 1; para 0013, 0019, 0021) covering the  second surface and the third surface of the semiconductor die; 
a composite insulating layer/IL (see polymer IL108, passivation IL106 in Fig. 1; para 0016, 0018) between the RDL structure and the semiconductor die, the IL contacting the semiconductor die (see 106 and 102 respectively in Fig. 1); 
a conductive structure (126, 122 b, 122c in Fig. 1; para 0027-0028) passing through the PsL and electrically coupled to the RDL structure;  
wherein a top surface of the PrIL is coplanar with a top surface of the IL (see 114 and 108 respectively in Fig. 1); and 
the PrIL covering the third surface being formed of a conventional epoxy material (114 in Fig. 1; para 0021)
 (Fig. 1).
Tsai does not explicitly teach: a) the DAF on the second surface being a same material (an epoxy) as that on the third surface of the semiconductor die, and b) the IL being a single IL.
	a) Zhao teaches a SPS having a DAF comprising conventional epoxy material (see 106 in Fig. 3A/B; para 0077) providing improved adhesion and bonding.
	b) Chen teaches a SPS comprising  a semiconductor die substrate having an IL between a portion of a RDL structure and the die substrate (die substrate not numerically referenced in Fig. 1) wherein the IL is a conventional single layer (see 106 between 104 and the die substrate of 105 connecting 104 in Fig. 1; col. 3, lines 25-60, col. 4, lines 5-10) providing simplified processing.    
	Tsai, Zhao and Chen are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsai, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Zhao and Chen, so that the adhesion, bonding and the SPS processing  can be improved and stress can be reduced in Tsai’s SPS.

Regarding claim 4, Tsai, Zhao and Chen teach substantially the entire claimed structure as applied to claim 1 above, wherein Tsai further teaches:
the PsL being a first PsL; and 
the SPS further comprising a second PsL between the IL and the first PsL (see 124a between 108 and 124b in Fig. 1).

Regarding claims 5-6 respectively, Tsai, Zhao and Chen teach substantially the entire claimed structure as applied to claims 1 and 4 above, wherein Tsai further teaches:
the first PsL comprises a material that is the same as that of the second PsL (see para 0025-0026) and different from a material of the PrIL, the PrIL an epoxy having a variety of additives, as required (see para 0021); and 
the first and the second PsL comprising conventional dielectric polyimide resin (see para 0018, 0025, 0026).

Regarding claim 7, Tsai, Zhao and Chen teach substantially the entire claimed 
structure as applied to claim 1 above, wherein Tsai further teaches the PrIL comprising an epoxy molding compound/EMC (see para 0021).

Regarding claim 8, Tsai, Zhao and Chen teach substantially the entire claimed 
structure as applied to claim 1 above, wherein Tsai further teaches the conductive  structure comprising an under-bump metallurgy (UBM) layer and a solder bump on the UBM layer (see 122c and 126 respectively in Fig. 1; para 0027-0028). 

Response to Arguments
3.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument4.	
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811